DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Refai-Ahmad (US Pub 2010/0230805).
Regarding claim 1, Refai-Ahmad (fig. 7) teaches a microelectronic package comprising:
a die (die 22’, [0050]) coupled with a package substrate (substrate 12’, [0022]); and
a lid (lid 30’, [0050]) coupled with the package substrate such that the die is between the lid and the package substrate, wherein the lid includes a heating element (µTec 92, “giving off heat energy”, [0050]) that is to heat an area between the lid and the die.
Regarding claim 2, Refai-Ahmad teaches the microelectronic package of claim 1, wherein the microelectronic package further comprises a thermal interface material (heat conductive bonding material 36’, [0039]).
Regarding claim 3 Refai-Ahmad teaches the microelectronic package of claim 2, wherein the thermal interface material (36’) is a solder thermal interface material (STIM) (heat conductive bonding material, [0039]).
Regarding claim 4 Refai-Ahmad teaches the microelectronic package of claim 2, wherein the heating element (µTec 92) is to heat the thermal interface material (“giving off heat energy”, [0050]).
Regarding claim 4, the recitation “heating element is to heat the thermal interface material”, this recitation is a statement of expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Refai-Ahmad since Refai-Ahmad meets all the structural elements of the claim and is capable to heat the thermal interface material, if so desired, and does not add structure to the claim. Thus, the intended use is given no patentable weight. Intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Therefore, Examiner is disregarding any structural limitations to the apparatus based on the contents thereof and intended use to be used with the apparatus. See MPEP 2114 & 2115.
Regarding claim 5, Refai-Ahmad teaches the microelectronic package of claim 1, wherein the lid is thermally coupled with the die such that the lid is to receive thermal energy from the die (“epoxy 38 may cure”, [0040]).
Regarding claim 5, the recitation “to receive thermal energy from the die”, this recitation is a statement of expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Refai-Ahmad since Refai-Ahmad meets all the structural elements of the claim and is capable to receive thermal energy from the die, if so desired, and does not add structure to the claim. Thus, the intended use is given no patentable weight. Intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Therefore, Examiner is disregarding any structural limitations to the apparatus based on the contents thereof and intended use to be used with the apparatus. See MPEP 2114 & 2115.
Regarding claim 6, Refai-Ahmad teaches the microelectronic package of claim 1, wherein the heating element is communicatively coupled with a power source (DC power source, [0050] and fig. 7) by an element of the package substrate that is coupled with the lid.
Regarding claim 7, Refai-Ahmad teaches the microelectronic package of claim 1, wherein the heating element is communicatively coupled with a power source (DC power source, [0050] and fig. 7) by a port (electrical wiring connected power source to the µTec 92) in the lid.
Regarding claim 8, Refai-Ahmad (fig. 7) teaches an integrated heat spreader (IHS) (lid 30’, [0050]) for use in a microelectronic package, wherein the THS includes:
a first side (bottom side) that is to face of a die (die 22’ or 20’, [0050]) of the microelectronic package when the IHS is coupled with a package substrate (substrate 12’, [0022]) of the microelectronic package;
a second side (top side) that is opposite the first side; and
a heating element (µTec 92 or 94, “giving off heat energy”, [0050]) between the first side and the second side, wherein the heating element (92 or 94) is to heat an area adjacent to the first side of the IHS.
Regarding claim 9, Refai-Ahmad teaches the IHS of claim 8, wherein the heating element (92) is a wire (fig. 7).
Regarding claim 11, Refai-Ahmad teaches the IHS of claim 8, wherein the heating element (94), when the IHS is coupled with the package substrate, is at a periphery of the die such that the heating element (94) is not adjacent to the die (20’) as measured in a direction perpendicular to the first side of the IHS.
Regarding claim 12, Refai-Ahmad teaches the IHS of claim 8, wherein the heating element (92), when the IHS is coupled with the package substrate, is at a portion of the IHS that is adjacent to the die (22’) as measured in a direction perpendicular to the first side of the IHS.
Regarding claim 13, Refai-Ahmad teaches the IHS of claim 8, wherein the heating element is to couple with a power source (DC power source, [0050] and fig. 7) external to the IHS.
Regarding claim 14, Refai-Ahmad teaches the IHS of claim 8, wherein the IHS is to thermally and physically couple with a solder thermal interface material (STIM) (heat conductive bonding material, [0039]) of the package substrate, and wherein the heating element is to heat the STIM.
Regarding claim 14, the recitation “the heating element is to heat the STIM”, this recitation is a statement of expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Refai-Ahmad since Refai-Ahmad meets all the structural elements of the claim and is capable to heat the STIM, if so desired, and does not add structure to the claim. Thus, the intended use is given no patentable weight. Intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Therefore, Examiner is disregarding any structural limitations to the apparatus based on the contents thereof and intended use to be used with the apparatus. See MPEP 2114 & 2115.

Regarding claim 15, Refai-Ahmad (fig. 7) teaches a method of forming a microelectronic package, wherein the method comprises:
identifying an integrated heat spreader (IHS) (lid 30’, [0050]) that includes a face (bottom surface opposites to surface 40’), wherein the IHS further includes a heating element (µTec 92 or 94, “giving off heat energy”, [0050]) that is to heat an area adjacent to the face; and
thermally coupling the IHS to a thermal interface material (TIM) (heat conductive bonding material 36’, [0039]) such that the face of the THS is facing the TIM.
Regarding claim 16, Refai-Ahmad teaches the method of claim 15, wherein the TIM is a solder TIM (STIM) (heat conductive bonding material, [0039]).
Regarding claim 17, Refai-Ahmad teaches the method of claim 15, wherein the method further comprises electrically coupling the heating element to an interconnect of the microelectronic package.

    PNG
    media_image1.png
    556
    582
    media_image1.png
    Greyscale

Regarding claim 18, Refai-Ahmad teaches the method of claim 17, wherein the interconnect is communicatively coupled with a power line (metallization layer 14, [0023]) of a package substrate of the microelectronic package, and wherein the power line is to transfer power from a power source (“Signals and power are provided to dies 20, 22 through metallization layer 14”, [0042]) coupled with the package substrate to the interconnect.
Regarding claim 19, Refai-Ahmad teaches the method of claim 15, wherein the IHS includes a port, and wherein the method further comprises coupling the heating element, through the port, to a power source (fig. 17).
Regarding claim 20, Refai-Ahmad teaches the method of claim 15, wherein the heating element, when activated, is to cause at least partial reflow of the TIM.
Regarding claim 20, the recitation “when activated, is to cause at least partial reflow of the TIM”, this recitation is a statement of expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Refai-Ahmad since Refai-Ahmad meets all the structural elements of the claim and is capable to cause at least partial reflow of the TIM, if so desired, and does not add structure to the claim. Thus, the intended use is given no patentable weight. Intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Therefore, Examiner is disregarding any structural limitations to the apparatus based on the contents thereof and intended use to be used with the apparatus. See MPEP 2114 & 2115.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Refai-Ahmad in view of Yoshikawa et al (US Pub 2016/0251993).
Refai-Ahmad teaches the heating element (92, fig. 7) is a wire, but does not teach wherein the wire includes copper.
Yoshikawa (fig. 2) teaches the heating element (heating member 31, [0052]) is a copper wire (copper wire, [0052]), 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed heating element 92 of Refai-Ahmad with copper wire 31 of Yoshikawa because such material substitution is equivalently known for the same purpose. i.e. being used for heating material, MPEP 2144.06 (II).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892